          Case 4:20-cv-00837-BRW Document 5 Filed 08/04/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JACKI MAHDEE X BLUE,
ADC #71875                                                                         PLAINTIFF

V.                              CASE NO. 4:20-CV-837-BRW-BD

JOE PAGE, et al.                                                                   DEFENDANTS

                                           ORDER

        The Court has received a Recommendation for dismissal of all claims in this lawsuit. Mr.

Blue has not filed objections. After careful review of the Recommendation, the Court concludes

that the Recommendation should be, and hereby is, approved and adopted as this Court’s

findings in all respects.

        Mr. Blue’s claims are DISMISSED, without prejudice, based on his failure to state a

constitutional claim for relief. This dismissal counts as a “strike” for purposes 28 U.S.C. §

1915(g); and the Court certifies that an in forma pauperis appeal would be frivolous and would

not be taken in good faith.

        IT IS SO ORDERED, this 4th day of August, 2020.


                                                      Billy Roy Wilson ________________
                                                      UNITED STATES DISTRICT JUDGE
